Citation Nr: 9917973	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  92-00 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to death pension benefits. 


REPRESENTATION

Appellant represented by:	Jose A. Moure, Attorney


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran apparently served on active duty from February 
1966 to January 1968 and died in July 1990.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1991 administrative decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that the appellant was 
not entitled to death pension benefits as she was not married 
to the veteran at the time of his death.

At her RO hearing, the appellant asserted that she should be 
entitled to benefits as the mother of the veteran's children, 
one of which is a minor.  This is not a basis for a claim for 
herself.  However, it raises the possibility that she could 
be asserting a claim on behalf of the veteran's children, as 
their custodian.  38 U.S.C.A. § 1542 (West 1991).  This 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The appellant married the veteran in September 1975.

2.  A divorce was granted in October 1979 which dissolved the 
appellant's marriage with the veteran.

3.  The appellant did not remarry the veteran.
 
4.  The veteran died on July [redacted], 1990. 


CONCLUSIONS OF LAW

1.  The appellant's does not meet the legal criteria for 
recognition as the surviving spouse of the veteran.  
38 U.S.C.A. §§ 101(3), 103(a), 5107 (West 1991); 38 C.F.R. 
§§ 3.1, 3.50, 3.52 (1998).

2.  The legal criteria for the payment of death pension to 
the appellant have not been met.  38 U.S.C.A. § 1541 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension may be paid to the surviving spouse of a veteran if 
certain criteria are met.  38 U.S.C.A. § 1541 (West 1991).  
Here, the additional criteria will not be discussed, because 
the appellant is not the veteran's surviving spouse within 
the meaning of the law and regulations providing pension 
benefits.  

The appellant contends that she should be recognized as the 
surviving spouse of the veteran for the purpose of payment of 
death pension benefits.  After a review of the record, the 
Board finds that the appellant's claim lacks legal merit and 
entitlement under the law, and the claim must be denied and 
the appeal terminated.

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied or the appeal to the 
Board terminated as a consequence of the absence of legal 
merit or lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Cf. FED R.CIV. P 
12(b)(6) (failure to state a claim upon which relief can be 
granted.)

Pertinent VA regulations provide that a "spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. 
§ 3.50(a) (1998).  Marriage means a marriage valid under the 
law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j) 
(1998).

A surviving spouse, except as provided in 38 C.F.R. § 3.52, 
means a person of the opposite sex whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j) and who 
was the spouse of the veteran at the time of the veteran's 
death and:  (1) who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse; and
(2) except as provided in 38 C.F.R. § 3.55, has not remarried 
or has not since the death of the veteran and after September 
19, 1962, lived with another person of the opposite sex and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50(b) (1998).

The regulations address the situation where an attempted 
marriage of a claimant to the veteran was invalid by reason 
of a legal impediment, and gives instances where the marriage 
will nevertheless be deemed valid.  38 C.F.R. § 3.52 (1998).

The appellant indicated at a personal hearing of February 
1992 that she divorced the veteran in 1979.  She also 
submitted a divorce stipulation and decree indicating that 
she and the veteran were divorced in October 1979.  The 
divorce stipulation was signed by the appellant and the 
veteran.  Therefore, the Board must find that the appellant 
had notice of the divorce.  The appellant claims that she and 
the veteran separated for approximately one year and then 
lived together again until the veteran's death on July [redacted], 
1990.  The appellant also admits that she and the veteran 
never remarried.  At the time of the veteran's death, the 
appellant and the veteran were divorced, and therefore, were 
not married.

The appellant's contends to have resided with the veteran for 
eleven years prior to his death.  The Board notes that Puerto 
Rico does not recognize common law marriage.  Under Puerto 
Rico law, a marriage is only valid when contracted and 
solemnized in accordance with the provisions of law.  P.R. 
Laws Ann. tit. 31 § 221 (1995).  

The statement of the case notified the veteran and her 
representative that the claim was denied because she and the 
veteran did not have a valid marriage at the time of his 
death.  Neither she nor her previous nor current 
representative has cited any law by which she could be deemed 
to have had a valid marriage to the veteran at the time of 
his death.  

The Board finds that in this case the law and not the 
evidence is dispositive.  Sabonis.  The evidence shows that 
the appellant divorced the veteran prior to his death and was 
not married to him on the date of his death.  The law 
requires that in order to be recognized as a surviving 
spouse, the claimant must be married to the veteran at the 
time of his death.  The appellant was not married to the 
veteran at the time of his death, and thus may not be 
recognized as the surviving spouse of the veteran.  

Accordingly, the Board finds that the appellant's claim for 
death pension benefits lacks legal merit and entitlement 
under the law, and it must be denied and the appeal to the 
Board terminated.  38 U.S.C.A. §§ 101, 103(a), 1541, 5107 
(West 1991); 38 C.F.R. §§ 3.1, 3.50, 3.52 (1998).


ORDER

A death pension payable to the appellant, as the surviving 
spouse of the veteran, is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 

